Order entered November 1, 2018




                                                        In The
                                         Court of Appeals
                                  Fifth District of Texas at Dallas
                                               No. 05-18-00498-CR

                              BRADRICK JERMAINE COLLINS, Appellant

                                                           V.

                                      THE STATE OF TEXAS, Appellee

                             On Appeal from the County Criminal Court No. 5
                                          Dallas County, Texas
                                 Trial Court Cause No. MA17-18552-F

                                                      ORDER
            Before the Court is appellant’s October 24, 2018 fourth motion seeking supplementation

    of the clerk’s record.1 By orders entered October 5, 2018 and October 19, 2018, the Court

    directed the Dallas County Clerk to supplement the clerk’s record with (1) any exhibits in the

    county clerk’s possession filed with appellant’s April 12, 2018 brief in support of his motion to

    arrest judgment; (2) any exhibits in the county clerk’s possession filed with appellant’s February

    22, 2018 motion to suppress medical records; and (3) appellant’s February 20, 2018 corrected

    motion to suppress evidence including any exhibits. In the event the county clerk did not have



1
    Although appellant has styled his motions to supplement as motions “to supplement the reporter’s record by
    transferring the reporter’s record from the trial court” the motions actually seek supplementation of the clerk’s
    record.
possession of one or more of the items requested, the orders further directed the county clerk to

file a letter verifying the exhibits or documents are not on file with the Dallas County Clerk.

       On October 22, 2018, the county clerk filed a supplemental clerk’s record containing,

among other items, copies of the three documents requested.           However, no exhibits were

attached to the documents filed in the supplemental clerk’s record, and the county clerk did not

include a letter verifying it does not have possession of the exhibits appellant alleges were

attached to the filed pleadings.

       In his fourth motion to supplement the record, appellant requests supplementation of the

clerk’s record with:

       (1) the exhibits in support of Defendant’s Motion to Arrest Judgment, (2) exhibits
       in support of motion to suppress medical records, (3) Defendant’s Motion to
       Suppress Evidence and Request for Franks Hearing and supporting exhibits, and
       (4) Defendant’s corrected Motion to Suppress Evidence and Request for Franks
       Hearing and supporting exhibits . . . [and] all audio and video that are a part of the
       clerk’s record.

       The Court GRANTS appellant’s motion to the extent we ORDER the trial court to make

findings of fact regarding the accuracy and completeness of the clerk’s record in this case. The

trial court is directed to conduct such inquiries and to enter such orders as are necessary to

determine whether any exhibits were filed with appellant’s April 12, 2018 brief in support of his

motion to arrest judgment, February 22, 2018 motion to suppress medical records, and February

20, 2018 corrected motion to suppress evidence. The trial court is further directed to determine

if the clerk’s record needs to be supplemented with any other documents or audio or video

recordings necessary to resolve this appeal.

       The trial court shall order the preparation and filing of a supplemental clerk’s record that

shall contain the trial court’s findings on the existence of any exhibits to the aforementioned

documents; in the event the trial court determines exhibits were filed with the aforementioned



                                                –2–
documents, copies of the exhibits; and any other documents, or recordings the trial court

determines should be included in the clerk’s record.

       We ORDER the trial court to transmit the supplemental clerk’s record of its proceedings

to this Court within THIRTY DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with the above order. The

appeal shall be reinstated when the findings are received or at such other time as the Court deems

appropriate.




                                                       /s/   LANA MYERS
                                                             JUSTICE




                                               –3–